                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ALABAMA


In re:                                                                 Bankr. Case No. 21-00573-TOM-7
Mata Electrical Contractors and Support, LLC                                                    Chapter 7
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ALABAMA


In re:                                                                  Bankr. Case No. 21-00573-TOM-7
Mata Electrical Contractors and Support, LLC                                                     Chapter 7
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on March 28, 2021 :

         Robert C Keller                                   Andre M Toffel
         315 Gadsden Highway Ste D                         450A Century Park South
         Birmingham, AL 35235                              Suite #206A
                                                           Birmingham, AL 35226


                                                           /s/ Mandy Youngblood
                                                        By___________________________________
                                                            Mandy Youngblood
 xxxxx18222 / 1038565
